*437In an action, inter alia, for a judgment declaring that the defendant insurer breached its covenant of good faith and fair dealing in connection with an action to recover damages for personal injuries commenced against the plaintiff insured, the defendant appeals from an order of the Supreme Court, Nassau County (Warshawsky, J.), entered November 9, 2005, which denied those branches of its motion which were pursuant to CPLR 3211 (a) (7) to dismiss the complaint or, in the alternative, for summary judgment.
Ordered that the order is affirmed, with costs.
The plaintiff insured sought a judgment declaring, inter alia, that the defendant insurance carrier breached its covenant of good faith and fair dealing in connection with an action to recover damages for personal injuries sustained by a worker at a construction site, commenced against the plaintiff. The defendant claims, inter alia, that the action is not ripe for adjudication.
We reject the defendant’s contention that the plaintiffs action is premature. A declaratory judgment action against an insurer with respect to jural relations, either as to present or prospective obligations, is permitted before entry of judgment in the underlying action (see Tepedino v Zurich-American Ins. Group, 220 AD2d 579 [1995]; Costa v Colonial Penn Ins. Co., 204 AD2d 591 [1994]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Schmidt, Krausman and Lifson, JJ., concur.